Exhibit 16 February 12, 2009 Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Re: Envirosafe Corp. File No. 000-52407 We have read the statements made by Envirosafe Corp. which were provided to us and which we understand will be filed with the Securities and Exchange Commission pursuant to Item 4.01 of its Form 8-K, regarding the change in certifying accountant. We agree with the statements concerning our firm in such Current Report on Form 8-K. We have no basis to agree or disagree with other statements made under Item We hereby consent to the filing of the letter as an exhibit to the foregoing report on Form 8-K. Yours very truly, /s/ PKF PKF Certified Public Accountants Hong Kong, China
